In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS
                                          No. 09-820V
                                     Filed: August 23, 2016

* * * * * * * * * * * * * * * *
JOHN LIBBY and KARLA STONE, as              *           UNPUBLISHED
parents and natural guardians of the minor, *
S.L.,                                       *           Special Master Gowen
                                            *
               Petitioners,                 *
                                            *           Joint Stipulation on Damages;
v.                                          *           Influenza Vaccine;
                                            *           Gross Motor Regression; Ataxia;
SECRETARY OF HEALTH                         *           Speech Regression; Nystagmus;
AND HUMAN SERVICES,                         *           Significant Aggravation of
                                            *           Pre-existing Neurodevelopmental
               Respondent.                  *           Disorder.
                                            *
* * * * * * * * * * * * * * * *
Ronald C. Homer, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for petitioners.
Glenn A. MacLeod, United States Department of Justice, Washington, DC, for respondent.

                           DECISION ON JOINT STIPULATION1

       On November 25, 2009, John Libby and Karla Stone (“petitioners”) filed a petition on
behalf of their minor daughter, S.L., pursuant to the National Vaccine Injury Compensation
Program.2 42 U.S.C. §§ 300aa-1 to -34 (2012). Petitioners alleged that as a result of receiving an
influenza (“flu”) vaccination on November 28, 2006, S.L. suffered from gross motor regression,
speech regression, nystagmus and ataxia, with subsequent aggravating sequelae lasting more than
six months. Stipulation ¶ 2, 4, filed Aug. 23, 2016. Petitioners later alleged that S.L. suffered a
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by
that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2012) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.

                                                1
significant aggravation of a pre-existing neurodevelopmental disorder that was due to a genetic
mutation, and that she suffered the residual effects of this alleged significant aggravation for more
than six months. Id. at ¶ 4.

        On August 23, 2016, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation. Respondent denies that S.L. suffered from gross motor
regression, speech regression, nystagmus, and ataxia, or any other injury or condition, as a result
of her flu vaccination. Id. at ¶ 6. Respondent also denies that the flu vaccine caused S.L. to suffer
a significant aggravation of any pre-existing injury or condition. Id. Nevertheless, the parties agree
to the joint stipulation, attached hereto as Appendix A. The undersigned finds the stipulation
reasonable and adopts it as the decision of the Court in awarding damages, on the terms set forth
therein.

       The parties stipulate that petitioners shall receive the following compensation:

       1) A lump sum of $1,183,455.70, which amount represents compensation for first
          year life expenses ($88,455.70) and trust seed funds ($1,095,000.00), in the form of
          a check payable to Regions Bank, as trustee of the grantor reversionary trust
          established for the benefit of S.L.;

       2) A lump sum of $500,000.00, which amount represents compensation for lost future
          earnings and pain and suffering combined, in the form of a check payable to
          petitioners as guardians/conservators of the estate of S.L. for the benefit of S.L.
          No payments shall be made until petitioners provide respondent with
          documentation establishing that they have been appointed as the
          guardians/conservators of S.L.’s estate;

       3) A lump sum of $50,000.00, which amount represents compensation for past
          unreimburseable expenses, in the form of a check payable to petitioners, John
          Libby and Karla Stone; and

       4) An amount sufficient to purchase an annuity contract to provide the benefits
          described in paragraph 10 of the stipulation, to be paid to a life insurance
          company meeting the criteria described in paragraph 9.

These amounts represent compensation for all damages that would be available under 42
U.S.C. § 300aa-15(a). Id. at ¶ 8.

       The undersigned approves the requested amounts for petitioners’ compensation.
Accordingly, an award should be made consistent with the stipulation.

         The clerk of the court SHALL ENTER JUDGMENT in accordance with the terms of
the parties’ stipulation.3


3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.
                                                  2
IT IS SO ORDERED.

                    s/ Thomas L. Gowen
                    Thomas L. Gowen
                    Special Master




                      3